If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
                                                                     April 11, 2019
In re ALEXANDER, Minors.

                                                                     No. 346129
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 2018-859909-NA


Before: LETICA, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

PER CURIAM.

         Respondent appeals by right the trial court’s order terminating his parental rights to three
minor children, BA, AA and LA, under MCL 712A.19b(3)(b)(i) (physical or sexual abuse), (g)
(failure to provide proper care and custody), (j) (child is reasonably likely to be harmed if
returned to the parent’s home), (k)(iii) (severe physical abuse of the child or a sibling), and
(k)(ix) (parent sexually abused the child or a sibling). We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Respondent is the biological grandfather and adoptive father of the three minor children.
The parental rights of the children’s biological parents were terminated in 2008, and they were
not a party to these proceedings.

       In January 2018, petitioner filed a petition requesting removal of the children from
respondent’s home and termination of his parental rights. The petition alleged ongoing physical
abuse of all three children, which the children had disclosed during forensic interviews following
a December 31, 2017 incident in which respondent had physically abused BA in the presence of
the other two children. AA called the police during this incident, and respondent was arrested.
The petition also alleged that AA had disclosed that respondent had inappropriately touched her
on her waist, upper thighs, and stomach.

       The trial court authorized the petition and removed the children from respondent’s care.
The children were initially placed with their adult sister, but were later placed with a niece of
respondent. The trial court held a jurisdictional trial and termination hearing in April 2018. The
children all testified to an incident in December 2017 in which respondent repeatedly held BA


                                                -1-
down, slapped her face and forearms, threw her on the floor, and kicked her. LA testified that
respondent had also hit her on the face, neck, and arm, and had grabbed her and thrown her on
the couch during this incident. Police officers responding to the incident testified that they found
the girls terrified and crying in the bathroom. Respondent was arrested for domestic violence.
Several officers also testified that the house was very dirty and messy, and smelled of cigarettes
and cat urine.

       Margaret Klenner, a nurse practitioner at Henry Ford Macomb Hospital who had
examined all three girls at the hospital’s emergency room after the incident, testified that none of
the children appeared to be dressed sufficiently for the cold weather and that they were not
wearing bras, were dirty, and smelled like they had not bathed in days. BA had abrasions on her
forehead and face. The three children told Klenner that respondent had been abusing them
physically for years as well as calling them names and swearing at them. AA also disclosed the
inappropriate touching described earlier in this opinion.

        Tara Allender, a Child Protective Services (CPS) investigator, testified that there had
been a total of 14 complaints of physical abuse of the children against respondent and his live-in
female partners. An allegation in 2010 had been substantiated and respondent had been referred
for parenting classes, although it was not known whether he completed the classes. Allender
opined that the children would be in imminent risk of physical and mental harm, as well as the
potential for sexual abuse, if they were returned to respondent.

        The trial court found sufficient grounds to terminate respondent’s parental rights to the
children under MCL 712A.19b(3)(b)(i), (g), (j), (k)(iii), and (k)(ix), finding that all three children
had suffered from years of physical abuse, “extreme mental anguish” and fear for their safety.
The trial court additionally found that respondent’s home was not a suitable living environment
for the children.

        A best-interest hearing was held immediately after the trial court’s determination. Diana
Vitale, a psychiatric nurse practitioner, testified that she had prescribed an antidepressant for BA
and LA, but that respondent had refused to provide parental consent for the children to take the
medication. The trial court ordered that the children be given the medication. Christina
Markarov, the children’s therapist, testified that all of the children suffered from post-traumatic
stress disorder (PTSD) and that BA and LA suffered from depression. Andrea Killips, the
children’s foster care specialist, testified that, since their removal, the children had improved
significantly with hygiene, grades, and gaining weight, and were eating appropriately (whereas
they previously were emaciated from being underfed); however, they still had behavioral issues.
Killips further testified that she had conducted home visits and that the condition of respondent’s
home had not improved. She testified that respondent had sought to have the children removed
from their placement several times, had resisted the provision of medication to the children, and
had resisted allowing the children to travel with their foster parent, necessitating court
involvement. Killips opined that this behavior was “spiteful” rather than rooted in a concern for
the children’s best interests.

        Following the best-interest hearing, but before the trial court issued its decision,
petitioner requested that the children’s placement be changed to unrelated caregivers whom the
children had visited several times in the past. At the hearing on the motion, the prospective

                                                 -2-
foster parents stated that they lived close to the children’s current foster parent and could
continue to facilitate that family relationship, but that they had more time and resources to
accommodate the children’s needs, such as giving transportation to various therapy
appointments. The trial court allowed the change, but only on the condition that the prospective
foster parents would meet with the therapist to discuss the move and how to communicate about
the move with the children. The trial court proposed shared parenting time between the two
foster homes initially to ease the transition.

        The trial court issued a written opinion and order concluding that it was in the best
interests of the children to terminate respondent’s parental rights. The trial court noted that
respondent and his partner continued to be angry and aggressive, despite being monitored during
the proceedings. The trial court also noted that respondent did not believe that his actions, such
as his refusal to allow BA and LA to take medication, were harmful to the children. The trial
court found that the children had improved since their removal from respondent’s care and that
they were terrified of being returned to him. The trial court noted that the children needed the
permanency and stability of a suitable home environment.

       This appeal followed.

                                  II. STANDARD OF REVIEW

        We review for clear error a trial court’s determination regarding a child’s best interests.
MCR 3.977(K); In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010). “A trial court’s
decision is clearly erroneous ‘[i]f although there is evidence to support it, the reviewing court on
the entire evidence is left with the definite and firm conviction that a mistake has been made.’ ”
In re Olive/Metts Minors, 297 Mich. App. 35, 41; 823 NW2d 144 (2012).

                                         III. ANALYSIS

        Respondent’s sole argument on appeal is that, in making its best-interest determination,
the trial court failed to consider that the children were in relative placement at the time of the
termination hearing. We disagree.

        Once a statutory ground for termination is established, the trial court shall order
termination of parental rights if it finds that termination is in the child’s best interests.
MCL 712A.19b(5). “[W]hether termination of parental rights is in the best interests of the child
must be proved by a preponderance of the evidence.” In re Moss, 301 Mich. App. 76, 90; 836
NW2d 182 (2013). The trial court should weigh all the evidence available to it in determining
the child’s best interests. In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). Factors
relevant to a determination of the child’s best interests include the child’s bond to the parent, the
parent’s compliance with his or her case-service plan, the parent’s history of visitation with the
child, the child’s need for permanency, stability, and finality, the advantages of a foster home
over the parent’s home, and the possibility of adoption. Id. at 713-714.

        In In re Mason, 486 Mich. 142, 164; 782 NW2d 747 (2010), our Supreme Court stated
that a child’s placement with relatives “was an explicit factor to consider in determining whether
termination was in the children’s best interests,” explaining that a parent’s voluntary placement

                                                -3-
of his children with relatives was relevant to whether a parent could fulfill his duty to provide
proper care and custody in the future. Id. at 163; see also In re Mays, 490 Mich. 993 (2012)
(holding that the factual record was inadequate to make a best-interest determination because
there was no evidence in the record that the trial court considered whether termination of the
respondent’s parental rights was appropriate given the children’s placement with their maternal
grandmother).

       In Olive/Metts, this Court stated:

       [b]ecause “a child’s placement with relatives weighs against termination under
       MCL 712A.19a(6)(a),” the fact that a child is living with relatives when the case
       proceeds to termination is a factor to be considered in determining whether
       termination is in the child’s best interests. Although the trial court may terminate
       parental rights in lieu of placement with relatives if it finds that termination is in
       the child’s best interests, the fact that the children are in the care of a relative at
       the time of the termination hearing is an “explicit factor to consider in
       determining whether termination was in the children’s best interests[.]” A trial
       court’s failure to explicitly address whether termination is appropriate in light of
       the children’s placement with relatives renders the factual record inadequate to
       make a best-interest determination and requires reversal. [In re Olive/Metts, 297
Mich. App. at 43 (emphasis added; citations omitted).]

        In this case, respondent’s argument that the trial court failed to consider the children’s
relative placement at the time of the termination hearing is belied by the trial court’s opinion.
Contrary to respondent’s argument, the trial court acknowledged the children’s relative
placement several times, and made reference to the issues respondent had with that placement.
Specifically, the trial court referenced the foster care worker’s testimony that

       Father has had a problem with the relative placement and has made things
       difficult in this regard, which is troubling to her. He has requested multiple times
       that Minors be moved from their placement despite the girls doing well. During a
       family team meeting, Father made enough inappropriate comments that Ms.
       Killip[s] had to conclude the meeting.

The trial court concluded that respondent was unlikely to rectify any of the conditions that
brought the children into care, in part because of his continued angry and aggressive behavior.
The trial court also noted that the children had made improvements in the foster home, and
needed permanency and stability in a suitable home environment.

       The record therefore establishes that the trial court considered the children’s relative
placement at the time of the termination hearing. Moreover, given that respondent repeatedly
refused to facilitate the children’s placement with their foster-parent relative by permitting the
children to take medication and travel with the foster parent, but at the same time failed to make
the necessary changes to provide them with a home, the trial court did not clearly err by finding




                                                -4-
that termination of respondent’s parental rights was in the children’s best interests despite the
relative placement.1 In re Olive/Metts, 297 Mich. App. at 43.

       Affirmed.



                                                              /s/ Anica Letica
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Mark T. Boonstra




1
  As stated, the relative placement changed to a non-relative placement after the best-interest
hearing, but before the trial court issued its best-interest decision. The prosecutor and the
lawyer-guardian ad litem for the children therefore argue that there would be no error even if the
trial court had failed to consider the issue of relative placement. But because the trial court
actually considered the children’s relative placement, notwithstanding that the placement was
changed before it is issued its best-interest opinion, it is unnecessary to address whether the trial
court would have reversibly erred had it failed to consider that placement in these circumstances.
By our reading, however, the pertinent holding of Olive-Metts related not to the precise time
frame within which to consider relative placement, but the need to consider relative placement
on an individual basis where the circumstances of the children differ. See In re White, 303 Mich
App 701, 715; 846 NW2d 61 (2014).


                                                -5-